Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 (No. 333-160363) of Pacific Office Properties Trust of our report dated March27, 2009, except for the section titled “Restatement for Classification and Measurement of Non-Controlling Interests” included in Note 2, as to which the date is November 23, 2009 relating to the consolidated financial statements of Pacific Office Properties Trust at December 31, 2008 and for the period from March 20, 2008 to December 31, 2008 and the consolidated statements of operations, of equity (members' deficit) and cash flows of Waterfront
